                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

QUINCY B. JONES,                        )
                                        )
             Petitioner,                )
                                        )
      v.                                )      CASE NO. 2:19-CV-289-WKW
                                        )                [WO]
UNITED STATES OF                        )
AMERICA,                                )
                                        )
             Respondent.                )

                                    ORDER

      On April 26, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 2.) Upon an independent review of

the record and upon consideration of the Recommendation, it is ORDERED that

the Recommendation is ADOPTED, Petitioner’s 28 U.S.C. § 2255 petition is

DENIED as a second or successive petition, and this case is DISMISSED without

prejudice.

      A separate final judgment will be entered.

      DONE this 28th day of May, 2019.

                                           /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE
